Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Current application 17/123,218
Patent 10,871,841
Secondary reference 2009/0256820
2. (New) A display device comprising: a pixel portion comprising a pixel;

a driver circuit configured to drive the pixel portion; and



wherein an image signal is written to the pixel in a first period,

wherein an image based on the image signal is displayed in the pixel portion in a second period,


wherein the second period is terminated by an operation signal supplied from the touch panel.


a driver circuit configured to drive the pixel portion; and 



wherein an image signal is written to the pixel in a first period, 

wherein supply of a power supply potential and a driving signal to the driver circuit is stopped in a second period, and 

wherein the second period is terminated by an operation signal supplied from the touch panel.
















As shown in fig. 58, When receiving the sleep command from the application processor, the COG 19 stops the drive of the display unit with a touch detection function 10 and terminates the image display and the drive of the drive electrode COML, and then causes the power supply IC 200 to sleep (stop boosting)


4. (New) The display device according to claim 2, wherein a length of displaying a still image in the pixel portion is changed in accordance with the operation signal supplied from the touch panel.

5. (New) The display device according to claim 2, wherein a driving frequency of
the driver circuit when a still image is displayed in 
frequency of the driver circuit when a moving image is displayed in the pixel portion.


4. The display device according to claim 2, wherein a length of displaying an still image in the pixel portion is changed in accordance with the operation signal supplied from the touch panel.

5. The display device according to claim 2, wherein a driving frequency of the driver circuit when an still image is displayed in the pixel portion is lower than the 








Claims 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,871,841 in view of 2009/0256820. 
As shown in fig. 58 of ,820, power supply is controlled based on whether display period or touch period is activated. Therefore, it would have been obvious to modify the current application invention to further include the power controlling method of ,820 in order to improve the response characteristics of the device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        11/4/2021